Title: Jefferson’s Opinion on Proposal for Manufacture of Woolen Textiles in Virginia, [3 December 1790]
From: Jefferson, Thomas
To: Washington, George



[3 Dec. 1790]

The house of delegates of Virginia seem disposed to adventure 2500.£ for the encouragement of this undertaking: but the Senate did not concur. By their returning to the subject however at a subsequent session, and wishing more specific propositions, it is probable they might be induced to concur if they saw a certain provision that their money would not be paid for nothing. Some unsuccessful experiments heretofore may have suggested this caution.


    Suppose the propositions brought into some such shape as this.


    The Undertaker is to contribute £1000, the State £2500. viz.


    The Undertaker having lain out his £1000. in the necessary implements to be brought from Europe, and these being landed in Virginia, as a security that he will proceed, let the state pay for the first necessary purposes then to occur
£1000.


    Let it pay him a stipend of £100. a year for the first three years
    300.


    Let it give him a bounty (suppose 3d.) on every yard of woollen cloth equal to good plains, which he shall weave for 5. years not exceeding 250£ a year (20,000 vards) the 4. first years, and 200£ the 5th
  1200 



  2500.



To every workman whom he shall import, let them give, after he shall have worked in the manufactory 5. years, warrants for acres of land and pay the expences of survey, patent, &c. [This last article is to meet the proposition of the Undertaker. I do not like it because it tends to draw off the manufacturer from his trade. I should better like a premium to him on his continuing in it. As for instance that he should be free from state taxes as long as he should carry on his trade.]
The President’s intervention seems necessary till the contract shall be concluded. It is presumed he would not like to be embarrassed afterwards with the details of superintendance. Suppose in his answer to the Governor of Virginia he should say
That the Undertaker being in Europe, more specific propositions can not be obtained from him in time to be laid before this assembly:
That in order to secure to the state the benefit of the establishment, and yet guard them against an unproductive grant of money, he thinks some plan like the preceding one might be proposed to the Undertaker:
That, as it is not known whether he would accept it exactly in that form, it might disappoint the views of the state were they to prescribe that or any other form rigorously; consequently that a discretionary power must be given to a certain extent.
That he would willingly co-operate with their Executive in effecting the contract, and certainly would not conclude it on any terms worse for the state than those before explained. and that the contract being once concluded, his distance and other occupations would oblige him to leave the execution of it to the Executive of the state.
